--------------------------------------------------------------------------------

MANAGEMENT CONSULTING AGREEMENT

THIS AGREEMENT dated effective as of the 11th day of June, 2010 (the “Effective
Date”).

BETWEEN:

  LUC VANHAL, an individual with an address of 5711 Aldea Avenue, Encino CA
91316           (the ”Consultant”)  

OF THE FIRST PART

AND:

CALECO PHARMA CORP., a Nevada corporation with an address of 410 – 103 East
Holly Street, National Bank Building, Bellingham, WA 98225.         (the
“Company”)  

OF THE SECOND PART

WHEREAS:

A. The Company wishes to retain the Consultant to act as the Company’s Chief
Financial Officer; and

B. The Consultant has agreed to act as the Company’s Chief Financial Officer on
the terms and subject to the conditions of this Agreement.

THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:

1. DEFINITIONS

1.1 The following terms used in this Agreement shall have the meaning specified
below unless the context clearly indicates the contrary:

  (a)

"Consulting Fee" means the consulting fee payable to the Consultant as set forth
in Section 5.1;

        (b)

"Securities Act" means the United States Securities Act of 1933, as amended; and

        (c)

"Term" means the term of this Agreement beginning on the Effective Date and
ending on the close of business on the date of the termination of this
Agreement.

2. ENGAGEMENT AS A CONSULTANT

2.1 The Company hereby engages the Consultant as a consultant to provide the
services of the Consultant in accordance with the terms and conditions of this
Agreement and the Consultant hereby accepts such engagement.

--------------------------------------------------------------------------------

2

3. TERM OF THIS AGREEMENT

3.1 The term of this Agreement shall be for one (1) year, commencing on the
Effective Date, unless this Agreement is earlier terminated in accordance with
the terms of this Agreement or extended by the Board of Directors of the
Company.

3.2 If this Agreement is not terminated upon the first anniversary of the
Effective Date, the term of this Agreement shall continue on a month-to-month
basis until terminated in accordance with the terms of this Agreement.

4. CONSULTING SERVICES

4.1 The Consultant agrees to act as Chief Financial Officer of the Company and
to perform the following services and undertake the following responsibilities
and duties to the Company as consulting services (the "Consulting Services"):

  (a)

exercising general direction and supervision over the business and financial
affairs of the Company;

        (b)

providing overall direction to the management of the Company;

        (c)

reporting directly to the Board of Directors of Company; and

        (d)

performing such other duties and observing such instructions as may be
reasonably assigned from time to time by or on behalf of the board of directors
of the Company in the Consultant’s capacity as Chief Financial Officer, provided
such duties are within the scope of the Company’s business and implementation of
the Company’s business plan.

4.2 The Consultant shall devote such attention and energies to the business
affairs of the Company as may be reasonably necessary for the discharge of his
duties as Chief Financial Officer, provided, however, the Consultant may engage
in reasonable investment and other personal activities that do not interfere
with the Consultant's obligations hereunder.

4.3 The Consultant will at all times be an independent contractor and the
Consultant will not be deemed to be an employee of the Company.

5. CONSULTING FEE

5.1 In consideration of the Consulting Services, the Company shall issue 300,000
shares (the “Shares”) of the Company’s common stock to the Consultant on the
Effective Date (the “Consulting Fee”).

5.2 The Consultant represents and warrants to the Company that the Consultant is
an "accredited investor" as defined in Rule 501 of Regulation D of the
Securities Act.

5.3 The Consultant acknowledges that the Shares are “restricted securities”
within the meaning of the Securities Act and will be issued to the Consultant in
accordance with an exemption from the registration requirements of the
Securities Act provided by Rule 506 of Regulation D of the Securities Act based
on the representations and warranties of the Consultant in this Agreement.

--------------------------------------------------------------------------------

3

5.4 The Consultant acknowledges and agrees that the certificates representing
the Shares will be “restricted shares”, as contemplated under the Securities
Act, and will be endorsed with the following legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE ACT. SUCH SECURITIES MAY
NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED UNLESS THEY ARE
REGISTERED UNDER THE APPLICABLE PROVISIONS OF THE ACT OR ARE EXEMPT FROM SUCH
REGISTRATION.”

5.5 After ninety (90) days of the Effective Date, the parties may amend the
terms of this Agreement so long as such amendment is evidenced in writing and
signed by or on behalf of the parties.

6. REIMBURSEMENT OF EXPENSES

6.1 The Company will pay to the Consultant the reasonable travel and promotional
expenses and other specific expenses incurred by the Consultant in provision of
the Consulting Services, provided the Consultant has obtained the prior written
approval of the Company.

7. TERMINATION

7.1 The Company may terminate this Agreement: (i) at any time on thirty days’
notice; or (ii) without notice upon the occurrence of any of the following
events of default (each an “Event of Default”):

  (a)

the Consultant’s commission of an act of fraud, theft or embezzlement or other
similar willful misconduct;

        (b)

the neglect or breach by the Consultant of his material obligations or
agreements under this Agreement; or

        (c)

the Consultant’s refusal to follow lawful directives of the Board,

provided that notice of the Event of Default has been delivered to the
Consultant and provided the Consultant has failed to remedy the default within
thirty days of the date of delivery of notice of the Event of Default.

7.2 The Consultant may terminate this Agreement at any time upon thirty days’
notice.

7.3 On termination of this Agreement for any reason, all rights and obligations
of each party that are expressly stated to survive termination or continue after
termination will survive termination and continue in full force and effect as
contemplated in this Agreement.

--------------------------------------------------------------------------------

4

8. PROPRIETARY INFORMATION AND DEVELOPMENTS

8.1 The Consultant will not at any time, whether during or after the termination
of this Agreement for any reason, reveal to any person or entity any of the
trade secrets or confidential information concerning the organization, business
or finances of the Company or of any third party which the Company is under an
obligation to keep confidential, except as may be required in the ordinary
course of performing the Consulting Services to the Company, and the Consultant
shall keep secret such trade secrets and confidential information and shall not
use or attempt to use any such secrets or information in any manner which is
designed to injure or cause loss to the Company. Trade secrets or confidential
information shall include, but not be limited to, the Company's markets,
customers, products, patents or other intellectual property rights, inventions,
procedures, methods, know-how, designs, customers, customer lists, strategies,
plans, assets, liabilities, costs, revenues, profits, organization, employees,
agents, distributors, financial statements and projections, expansion proposals,
or business in general.

8.2 The Consultant hereby expressly acknowledges that any breach or threatened
breach by the Consultant of any of the terms set forth in Section 8.1 of this
Agreement may result in significant and continuing injury to the Company, the
monetary value of which would be impossible to establish, and any such breach or
threatened breach will provide the Company with any and all rights and remedies
to which it may be entitled under the law, including but not limited to
injunctive relief or other equitable remedies.

9. PARTIES BENEFITED; ASSIGNMENTS

9.1 This Agreement shall be binding upon, and inure to the benefit of, the
Consultant, his heirs and his personal representative or representatives, and
upon the Company and its successors and assigns. Neither this Agreement nor any
rights or obligations hereunder may be assigned by the Consultant.

10. NOTICES

10.1 Any notice required or permitted by this Agreement shall be in writing,
sent by registered or certified mail, return receipt requested, or by overnight
courier, addressed to the Board of Directors and the Company at its then
principal office, or to the Consultant at the address set forth in the above, as
the case may be, or to such other address or addresses as any party hereto may
from time to time specify in writing for the purpose in a notice given to the
other parties in compliance with this Section 10. Notices shall be deemed given
when delivered.

11. GOVERNING LAW

11.1 This Agreement shall be governed by and construed in accordance with the
laws of the Sate of Nevada and each party hereto adjourns to the jurisdiction of
the courts of the Sate of Nevada.

12. REPRESENTATIONS AND WARRANTIES

12.1 The Consultant represents and warrants to the Company that (a) the
Consultant is under no contractual or other restriction which is inconsistent
with the execution of this Agreement, the performance of his duties hereunder or
other rights of Company hereunder, and (b) the Consultant is under no physical
or mental disability that would hinder the performance of his duties under this
Agreement.

--------------------------------------------------------------------------------

5

13. MISCELLANEOUS

13.1 This Agreement contains the entire agreement of the parties relating to the
subject matter hereof.

13.2 This Agreement supersedes any prior written or oral agreements or
understandings between the parties relating to the subject matter hereof.

13.3 No modification or amendment of this Agreement shall be valid unless in
writing and signed by or on behalf of the parties hereto.

13.4 A waiver of the breach of any term or condition of this Agreement shall not
be deemed to constitute a waiver of any subsequent breach of the same or any
other term or condition.

13.5 This Agreement is intended to be performed in accordance with, and only to
the extent permitted by, all applicable laws, ordinances, rules and regulations.
If any provision of this Agreement, or the application thereof to any person or
circumstance, shall, for any reason and to any extent, be held invalid or
unenforceable, such invalidity and unenforceability shall not affect the
remaining provisions hereof and the application of such provisions to other
persons or circumstances, all of which shall be enforced to the greatest extent
permitted by law.

13.6 The headings in this Agreement are inserted for convenience of reference
only and shall not be a part of or control or affect the meaning of any
provision hereof.

13.7 The Consultant acknowledges and agrees that O'Neill Law Group PLLC has
acted solely as legal counsel for the Company and that the Consultant has been
advised to obtain independent legal advice prior to execution of this Agreement.

13.8 This Agreement may be executed in one or more counter-parts, each of which
so executed shall constitute an original and all of which together shall
constitute one and the same agreement.

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.

  /s/ LucVanhal                                                 
LUC VANHAL

CALECO PHARMA CORP.
by its authorized signatory:

/s/ John Boschert                                               
JOHN BOSCHERT, CEO

--------------------------------------------------------------------------------